DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
	In communications filed by Applicant on 27 June 2022, claims 1, 4, 10, and 13 were amended. Claims 2, 9, and 14 were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1, 3-8, 10-13, and 15-24 are presently pending in the application, of which claims 1 and 13 are presented in independent form.

The previously raised 112(b), indefiniteness rejection of the pending claims is withdrawn in view of the amendments to the claims.
The previously raised 101 rejection of the pending claims is withdrawn in view of the amendments to the claims.
The previously raised prior art rejection of the pending claims is withdrawn in view of the amendments to the claims.



Response to Arguments
Applicant’s arguments filed 27 June 2022 with respect to the rejection of the claims under 112(b) indefiniteness, 101, and prior art have been fully considered and are persuasive.  All rejections have been accordingly withdrawn.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: an updated search was performed, and the following relevant prior art were identified to be tangentially related, but not teaching, suggesting, or otherwise rendering obvious various limitations of the claims:
Narasappa (“Narasappa”) (US 2015/0074035 A1): discloses building a Bayesian network whose nodes represent application transactions and components, where a root cause associated with the transaction degradation is inferred by traversing the Bayesian network (Narasappa, [Abstract]).
Kakani et al. (“Kakani”) (US 2020/0106660 A1): discloses the identification of components belonging to a same service or service domain and correlating events, where components corresponding to correlated events are identified as being part of a same service domain and can be indicated in a service domain data structure such as a topology (Kakani, [Abstract]). The system can identify root causes of anomalous events occurring in an identified event sequence of a service domain (Kakani, [Abstract]; see also, e.g., Kakani, [0082]).
Balasubramanian et al. (“Balasubramanian”) (US 2020/0409822 A1): discloses monitoring the operating status of a monitored application and each dependency, where the system can determine a problem service that is a root cause of an unhealthy state of the monitored application (Balasubramanian, [Abstract] and [0082-0083]). 
Swaminathan et al. (“Swaminathan”) (US 11,366,842 B1): discloses monitoring a service implemented by the environment via KPIs and future health scores, where the system can determine a KPI impact score reflecting some measure of the degree to which the KPI, its related components, or related processing, can influence the future health score; the KPI impact scores condition or impact the future operation of one or more processes (Swaminathan, [Abstract]). The system can generate an impactor list identifying priority targets for interventive processing based on KPI impact scores (Swaminathan, [Abstract]), similar to the present invention in which a list of entry services affected by the abnormal operating condition are created (though Swaminathan, as disclosed in Swaminathan, [80:3-14], pertains to utilizing the impactor list identifies the KPIs to which corrective attention by automated, human, or hybrid means, have the relative highest likelihoods of preventing, postponing, diminishing, or otherwise reducing an unfavorable future service performance state or condition, rather than of currently impacted services as in the present invention).
Bahl et al. (“Bahl”) (US 2008/0222068 A1): discloses monitoring a network and producing a list of candidates potentially responsible for user-perceptible network problems (Bahl, [Abstract]), similar to the present invention in which a list of entry services affected by the abnormal operating condition is created. However, other than being tangentially related, Bahl does not appear to teach, suggest, or otherwise render obvious the rest of the claimed limitations.

None of the prior art of record appeared to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations. The dependent claims are allowable for at least by virtue of their dependency on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
3 July 2022